Case 13-44137        Doc 51     Filed 12/11/18     Entered 12/11/18 09:53:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-44137
         Elton King Sr
         Marva M King
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/13/2013.

         2) The plan was confirmed on 01/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/28/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $93,482.00.

         10) Amount of unsecured claims discharged without payment: $31,354.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44137      Doc 51      Filed 12/11/18    Entered 12/11/18 09:53:01                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor          $221,974.82
        Less amount refunded to debtor                     $10,057.93

 NET RECEIPTS:                                                                               $211,916.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,155.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $9,818.12
     Other                                                                $471.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $13,444.12

 Attorney fees paid and disclosed by debtor:               $845.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured            NA       6,668.47         6,668.47      6,668.47        0.00
 CAPITAL ONE AUTO FINANCE      Secured       10,895.00     10,680.28        10,680.28      10,680.28     595.27
 CAPITAL ONE AUTO FINANCE      Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL RECOVERY V            Unsecured         254.00        194.95           194.95        194.95        0.00
 CARMAX AUTO FINANCE           Secured       10,973.00     10,783.43        10,783.43      10,783.43     449.27
 COMENITY BANK                 Unsecured         223.00        257.75           257.75        257.75        0.00
 DISCOVER BANK                 Unsecured      8,289.00       8,289.81         8,289.81      8,289.81        0.00
 DUPAGE CREDIT UNION           Unsecured      9,929.00       9,969.27         9,969.27      9,969.27        0.00
 KAHUNA PAYMENT SOLUTIONS      Unsecured            NA         797.67           797.67        797.67        0.00
 OCWEN LOAN SERVICING LLC      Secured       14,759.26     14,759.26        14,759.26      14,759.26        0.00
 OCWEN LOAN SERVICING LLC      Secured             0.00   133,972.94       133,972.94     133,972.94        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         228.00        228.08           228.08        228.08        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         805.00        826.32           826.32        826.32        0.00
 GECRB/AMAZON                  Unsecured           2.00           NA               NA            0.00       0.00
 DREYER MEDICAL CENTER         Unsecured          24.50           NA               NA            0.00       0.00
 DREYER MEDICAL CLINIC         Unsecured          24.50           NA               NA            0.00       0.00
 CHASE                         Unsecured      1,011.00            NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU       Unsecured         451.02           NA               NA            0.00       0.00
 MONTEREY FINANCIAL SERVICE    Unsecured         559.00           NA               NA            0.00       0.00
 NORTHWESTERN MEDICAL FACULT   Unsecured      1,197.04            NA               NA            0.00       0.00
 ONEMAIN FINANCIAL             Unsecured     11,926.00            NA               NA            0.00       0.00
 PATIENT FINANCIAL SERVICES    Unsecured         451.02           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER    Unsecured         451.02           NA               NA            0.00       0.00
 YOUNG ORTHODONTIC ASSOC       Unsecured      2,408.30            NA               NA            0.00       0.00
 DELTA SLEEP                   Unsecured         849.14           NA               NA            0.00       0.00
 WESTGATE RESORTS CENTER       Unsecured     12,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-44137        Doc 51      Filed 12/11/18     Entered 12/11/18 09:53:01              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                 $133,972.94       $133,972.94                 $0.00
       Mortgage Arrearage                                $14,759.26        $14,759.26                 $0.00
       Debt Secured by Vehicle                           $21,463.71        $21,463.71             $1,044.54
       All Other Secured                                      $0.00             $0.00                 $0.00
 TOTAL SECURED:                                         $170,195.91       $170,195.91             $1,044.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,232.32        $27,232.32                $0.00


 Disbursements:

         Expenses of Administration                           $13,444.12
         Disbursements to Creditors                          $198,472.77

 TOTAL DISBURSEMENTS :                                                                     $211,916.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
